Citation Nr: 0301967	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-24 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an increased rating for residuals of fracture 
of the left femur with shortening of the left lower 
extremity, rated 40 percent disabling prior to October 9, 
2002, and 30 percent disabling since that time. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  The appeal arises from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO).


FINDINGS OF FACT

1.  Residuals of a left femur fracture have been manifested 
throughout the appeal period by a 2- to 4-centimeter left leg 
length discrepancy, with corresponding pelvic obliquity, and 
a 16-centimeter well healed scar over the left thigh.  

2.  Neither non-union of a bone, flail joint, nor functional 
impairment due to the scar has been shown.   


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating greater than 40 
percent for residuals of left femur fracture with leg length 
discrepancy are not met prior to October 9, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255, 5275 (2002).

2.  The criteria for a schedular rating greater than 30 
percent for residuals of left femur fracture with leg length 
discrepancy are not met subsequent to October 9, 2002.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5255, 5275 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran suffered a simple, comminuted fracture of the 
distal 1/3 of the left femur during a parachute landing fall 
in 1953.  Surgery and an intramedullary nail were required to 
stabilize the bone fragments.  Subsequent to service 
discharge, left leg discrepancy, pelvic tilt, and two well 
healed scars were noted.  

A July 1998 X-ray report that noted callus and sclerosis at 
the mid to distal shaft of the left femur consistent with old 
healed fracture.  The bones were properly aligned.  The 
veteran complained of severe left hip pain.  A May 1999 
report indicated that the veteran wore a built up left shoe 
to equalize leg length.  

A January 2000 VA examination noted the in-service left femur 
fracture with resulting shortening of the left lower 
extremity and a limp for the following 40 years.  The veteran 
reported intermittent left knee and left hip pain for about 
20 to 25 years, although he was able to work as a millwright 
and to do farm work.  He also reported increasing left knee 
and hip pain over the past few years.  The examiner reviewed 
X-rays that showed a well-healed fracture of the left femur 
and degenerative changes of the left knee and left hip.  

On examination, the veteran walked with a left lateral limp 
and had a two centimeter shortening of the left lower 
extremity.  The veteran had a one-inch build-up of his left 
shoe.  There was 1+ pitting edema distal to the left knee, 
compared to normal circumference and skin correspondingly for 
the right lower extremity.  Active range of motion of the 
left hip was to five degrees extension and 90 degrees 
flexion, with mild end-range pain in extension.  Left hip 
flexor strength was 4/5 compared to 5/5 on the right.  

The left knee had no effusion and range of motion from zero 
to 120 degrees flexion compared to zero to 130 degrees on the 
right.  Left knee extension was full.  There was marked left 
knee laxity to varus stress.  Muscle strength was 3+/5 on the 
left compared to 4/5 on the right.  Hamstring strength was 
4/5, bilaterally.  The veteran stood with a significant 
pelvic obliquity due to marked leg length discrepancy.  The 
examiner assessed chronic left knee strain and apparent 
significant degenerative joint disease of the left knee 
secondary to service-connected femur fracture.  The examiner 
also assessed chronic left hip strain and posttraumatic 
osteoarthritis of the left hip.  

An August 2000 VA outpatient treatment report reflects that 
the veteran underwent VA orthopedic therapy for hip and knee 
pains and noted a leg length discrepancy.  The veteran was 
hospitalized in October 2000, for a right total hip 
replacement.

A January 2001 VA examination indicated that the veteran 
underwent a right total hip replacement in October 2000.  On 
examination, the veteran had a waddling gait and used a 
walker as well as a one-inch left shoe lift.  The left lower 
extremity was four centimeters shorter than the right.  The 
examiner noted a well healed 17-centimeter scar on the left 
thigh.  The veteran could fully extend both hips and flex 
both hips to 100 degrees.  

The veteran underwent a VA orthopedic examination in June 
2002.  The examiner noted a review of the claims file.  
Complaints focused on bilateral knee pain.  The examiner 
measured a 2-centimeter leg length discrepancy and noted that 
a 16-centimeter scar over the left thigh was well healed and 
nontender.  Knee and hip ranges of motion were reported.  The 
examiner related degenerative changes of both knees to the 
service-connected left femur fracture; however, no symptoms 
specific to the femur fracture were reported.  The examiner 
also opined that it was as least as likely as not that the 
veteran's left hip condition was age-related rather than 
secondary to his femoral fracture.  

II.  Legal Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000 significantly added to 
the statutory law concerning VA's duties when processing 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Following the RO's determinations of 
the veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to this claim 
has been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award evaluations 
in excess of those currently assigned for the 
service-connected disorder.  He was provided adequate notice 
that VA would help him secure evidence in support of his 
claim if he identified that evidence.  Additionally, he was 
provided notice of, and he did report for, VA examinations to 
help determine the extent of his disorder.  In this respect, 
the RO complied with a Board remand dated in July 2001.  In 
that remand, the Board also discussed the provisions of the 
Veterans Claims Assistance Act of 2000.  


The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examinations, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
veteran.  Finally, these documents provided notice why this 
evidence was insufficient to award evaluations in excess of 
that currently assigned for the service-connected disorder, 
as well as notice that the veteran could still submit 
supporting evidence.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would serve to 
further delay resolution of the claims with no benefit 
flowing to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2002).  The veteran's entire history is reviewed when 
making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45 (2002). 

In a March 2001 rating decision, the RO continued a 30 
percent rating under Diagnostic Code 5255; however, the RO 
established separate service connection for left leg 
shortening secondary to left femur fracture and assigned a 10 
percent rating under Diagnostic Code 5275, effective from 
June 22, 1999.  

In a July 2001 remand, the Board restyled the increased 
rating issue as one of entitlement to an increased combined 
rating for residuals of fracture of the left femur with 
shortening of the left lower extremity, currently evaluated 
in combination as 40 percent disabling, because leg 
shortening is not to be combined with other ratings for 
fracture in the same extremity.  38 C.F.R. §§ 4.14, 4.71a, 
Note following Diagnostic Code 5275 (2002).  

In an October 2002 rating decision, the RO assigned a 30 
percent the rating for residuals of left femur fracture with 
leg shortening under Diagnostic Code 5275-5255 effective from 
October 9, 2002, on the basis that a previously assigned 
separate 10 percent rating for leg shortening impermissibly 
violated 38 C.F.R. § 4.14.  

A 10 percent rating is warranted for malunion of the femur 
resulting in slight hip or knee disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  With moderate hip or knee 
disability, a 20 percent rating is warranted, and with marked 
hip or knee disability, a 30 percent rating is warranted.  
Id.  Fracture of the surgical neck of the femur with "false 
joint" warrants a 60 percent rating, as does non-union with 
loose motion where weight bearing is preserved with aid of 
brace.  Id.  An 80 percent rating is warranted for fracture 
of the femur shaft or anatomical neck of the femur with 
nonunion and loose motion.  Id. 


"False joint" means pseudoarthrosis, DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 870 (28th ed. 1994).  "Pseudoarthrosis" 
is defined as a pathologic entity characterized by 
deossification of a weight-bearing long bone, followed by 
bending and pathologic fracture, with inability to form 
normal callus leading to the "false joint" that gives the 
condition its name.  Id. at 1375.

The medical evidence of record does not show non-union of the 
femur with loose motion or false joint in this case.  
Accordingly, the criteria for a 60 percent disability rating 
under Diagnostic Code 5255 have not been shown and therefore, 
a rating in excess of 30 percent for the veteran's 
service-connected residuals of a fracture of the left femur 
with shortening of the left lower extremity at any time in 
the appeal period is not warranted under this diagnostic 
code. 

A 60 percent rating for shortening of bones of the lower 
extremity is assigned when it is over 4 inches (10.2 
centimeters); a 50 percent rating is warranted for 3 1/2 to 4 
inches (8.9 centimeters to 10.2 centimeters) for shortening 
of bones of the lower extremity; a 40 percent rating is 
assigned for 3 to 3 1/2 inches (7.6 centimeters to 8.9 
centimeters) for shortening of bones of the lower extremity; 
a 30 percent rating is warranted for 2 1/2 to 3 inches (6.4 
centimeters to 7.6 centimeters) for shortening of bones of 
the lower extremity; a 20 percent rating is assigned for 2 to 
2 1/2 inches (5.1 centimeters to 6.4 centimeters) for 
shortening of bones of the lower extremity; and a 10 percent 
rating is warranted for 1 1/4 to 2 inches (3.2 centimeters to 
5.1 centimeters) for shortening of bones of the lower 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5275.  The 
Note following Diagnostic Code 5275 states that both lower 
extremities are to be measured from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  
It is additionally noted that a rating under Diagnostic Code 
5275 is not to be combined with other ratings for fracture or 
faulty union in the same extremity.  

In applying the provisions of Diagnostic Code 5275 to the 
evidence of record, the Board does not find any basis to 
assign a rating greater than 10 percent for leg length 
discrepancy during the appeal period.  The greatest variation 
in leg length reported during the appeal period is 4-
centimeters; however, this does not warrant a rating in 
excess of 10 percent.  As noted above, a leg length 
discrepancy is not to be combined with a rating under 
Diagnostic Code 5255.  Accordingly, a rating in excess of 30 
percent either prior to or after October 2002 is not 
warranted under Diagnostic Code 5275.

Additionally, a 10 percent rating is warranted for 
superficial scars that are tender and painful on objective 
demonstration, or that are characterized as disfiguring, 
poorly nourished, subject to repeated ulceration, tender, 
painful, or burn scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2002).  Scars, other than those characterized as 
disfiguring, poorly nourished, subject to repeated 
ulceration, tender, painful, or burn scars are to be rated on 
limitation of function of the part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2002).  Effective August 30, 
2002, the rating criteria for evaluating superficial scars 
not located on the head, face, or neck were revised.  See 67 
Fed. Reg. 49590-49599 (July 31, 2002).  For these scars, the 
changes to the rating criteria are insignificant, as the only 
substantive change was to drop the requirement that a painful 
superficial scar also be tender on objective demonstration. 

The left femur fracture residual disability is currently 
manifested by a 16-centimeter well-healed scar over the 
thigh.  Because the thigh scar has not been shown to be 
symptomatic or productive of any functional impairment, a 
separate rating for the scar is not warranted.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994). 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating in excess of 40 percent prior 
to October 9, 2002, or for a rating in excess of 30 percent 
since October 9, 2002.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). 

Finally, in March 2001, a total rating for compensation 
purposes based upon individual unemployability was granted, 
effective from June 22, 1999.  As a total rating has been in 
effect for the entire appeal period, the Board will not 
address the propriety of referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) (2002).  Colayong v. 
West 12 Vet. App. 524, 536 (1999).



ORDER

A rating in excess of 40 percent for residuals of a left 
femur fracture with leg length discrepancy prior to October 
9, 1999, is denied.  

A rating in excess of 30 percent for residuals of a left 
femur fracture with leg length discrepancy subsequent to 
October 9, 1999, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

